Citation Nr: 0705592	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  95-03 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a shell fragment 
wound of the right leg with partial paralysis, rated as 30 
percent disabling prior to April 29, 1996 and as 40 percent 
disabling effective April 29, 1996.  

2.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
gout.  

4.  Entitlement to an increased rating for bilateral otitis 
media with cholesteatomy of the left ear and partial 
tympanomastoidectomy right ear, currently rated as 10 percent 
disabling.  

5.  Entitlement to an increased rating for bilateral hearing 
loss, currently 10 percent disabling.  

6.  Entitlement to an effective date earlier than January 18, 
2005 for the assignment of a 10 percent disability rating for 
bilateral hearing loss.  

7.  Entitlement to service connection for myopia of the right 
eye.  

8.  Entitlement to service connection for myopic astigmatism 
of the left eye.  

9.  Entitlement to service connection for gastritis.  

10.  Entitlement to service connection for a 
psychophysiological gastrointestinal reaction.  

11.  Entitlement to a total disability rating based on 
individual unemployability.  

12.  Entitlement to an effective date earlier than November 
2, 2000, for a combined schedular 100 percent rating.  

13.  An issue to be clarified, pertaining to post-traumatic 
stress disorder (PTSD) rated as 70 percent disabling, 
effective November 2, 2000.  

14.  An issue to be clarified, pertaining to Type 2 Diabetes, 
rated as 20 percent disabling, effective February 27, 2001.  

15.  An issue to be clarified, pertaining to Hepatitis B, 
rated as 10 percent disabling from January 29, 1997.  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel




INTRODUCTION

The veteran had active service from January 1966 to June 
1969, including service in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 1994 and later by 
the Department of Veterans Affairs (VA) regional office (RO) 
and insurance center in Philadelphia, Pennsylvania.  The case 
subsequently came under the jurisdiction of the St. 
Petersburg, Florida RO.  

The Board remanded the case for further development of 
evidence in March 2001.  At that time, the shell fragment 
wound residuals were rated as 30 percent disabling and the 
bilateral hearing loss was rated as non-compensable.  The 
March 2004 RO rating decision granted a 40 percent rating for 
the shell fragment wound residuals and a 10 percent rating 
for the bilateral hearing loss.  However, these are not the 
highest ratings assignable under the rating code.  Unless the 
highest rating assignable under the applicable criteria is 
granted, the grant of an increased rating does not terminate 
an appeal for a higher rating.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

The requested development has since been completed.  The case 
was returned to the Board for further appellate review.  In 
March 2006, the Board remanded the case to afford the veteran 
a hearing.  The first hearing was rescheduled and the veteran 
cancelled his request for a hearing prior to the rescheduled 
hearing.  As the veteran has withdrawn his hearing request, 
the case has been returned to the Board for appellate review.  

In the March 2004 rating decision, the RO adjudicated 
numerous claims.  In a letter dated in June 2004, the veteran 
complained that his claims had not been addressed by the RO 
and provided a list of 26 diagnoses he was claiming benefits 
for.  This list included some of the claims adjudicated in 
March 2004.  Correspondence and claims, particularly those of 
an unrepresented veteran, are broadly construed.  Solomon v. 
Brown, 6 Vet. App. 396, 400 (1994); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 
130 (1991).  Thus, the Board construes the veteran's response 
on these issues to be a notice of disagreement.  Where a 
claimant files a notice of disagreement and the RO has not 
issued a statement of the case (SOC), the issue must be 
Remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Specifically, the veteran's item A is tinnitus.  The March 
2004 RO decision granted service connection for tinnitus with 
a 10 percent rating.  Since this is the highest rating 
assignable for tinnitus, the Board does not construe a notice 
of disagreement on this issue.  See Kirwin v. Brown, 8 Vet. 
App. 148, 155 (1995); AB, at 38.  

Items B, F and J are duplicative and involve a bilateral 
hearing loss, also referred to as partial deafness.  This 
issue is currently on appeal to the Board and will be 
discussed below.  

Items C, I, L, M, N, O, R, S, T and U all pertain to the 
service-connected right lower extremity shell fragment 
wounds.  The rating for the shell fragment wound residuals is 
currently on appeal to the Board and will be discussed below.  

Item D, Medical Code #3525, is not sufficiently clear.  The 
Board refers this claim to the RO in order to give the 
veteran an opportunity to clarify the disability he is 
seeking benefits for.  

Item E and part of Item R have to do with hypertension.  The 
rating for this disability is currently on appeal to the 
Board and will be discussed below.  

Item F addresses chronic bilateral otitis, noting its viral 
origin, while Item K describes the same otitis in terms of 
its serous or bloody symptomatology.  Both items involve the 
rating of the otitis.  This issue is currently on appeal to 
the Board and will be discussed below.  

Item G is myopia of the right eye with vertigo and Item H is 
myopic astigmatism of the left eye with vertigo.  Since the 
March 2004 rating decision denied service connection for 
these conditions, the June 2004 response is appropriately 
considered a notice of disagreement.  Consequently, the RO 
should send the veteran a SOC on the issues of service 
connection for myopia of the right eye and myopic astigmatism 
of the left eye.  Manlincon.  However, a March 1996 rating 
decision granted the highest possible rating for vertigo, 30 
percent.  38 C.F.R. § 4.87, Code 6204 (2006).  There is no 
claim of Meniere's disease and nothing in the record which 
would raise such a claim.  The increase was effective the 
date of claim, in July 1992.  38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002); 38 C.F.R. § 3.400(o) (2006).  The veteran has 
been given a full and complete grant of benefits for vertigo 
and the Board cannot identify any outstanding issue relating 
to vertigo.  

Item P involves gastritis and a psychophysiological 
gastrointestinal reaction.  Since the March 2004 rating 
decision denied service connection for these conditions, the 
June 2004 response is appropriately considered a notice of 
disagreement.  Consequently, the RO should send the veteran a 
SOC on these issues.  Manlincon.  

Item Q involves physical therapy, as well as ear, nose and 
throat and ophthalmology evaluations.  These are not 
disabilities, so the Board cannot construe this item as 
presenting a claim.  

Item V is a claim for a total disability rating based on 
individual unemployability.  Since the March 2004 rating 
decision denied this claim as moot, the June 2004 response is 
appropriately considered a notice of disagreement.  
Consequently, the RO should send the veteran a SOC on this 
issue.  Manlincon.  

Item W is a total disability rating for compensation based on 
100 percent combined effects of combat incurred injuries.  
Since grants contained in the March 2004 rating decision 
resulted in a combined rating of 100 percent, effective from 
November 2, 2000, the June 2004 response appears to be a 
notice of disagreement with the effective date.  
Consequently, the RO should send the veteran a SOC on the 
effective date issue.  See Manlincon; see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Item X is PTSD, chronic and severe.  The March 2004 rating 
decision granted service connection for PTSD with a rating of 
70 percent, effective November 2, 2000.  It is not clear 
whether the veteran is disagreeing with the rating, the 
effective date or both.  The RO should clarify the nature of 
the veteran's disagreement, readjudicate the claim and send 
any appropriate SOC.  See Manlincon; see also 
Dingess/Hartman.  

Item Y is Diabetes.  The March 2004 rating decision granted 
service connection for Type 2 Diabetes with a rating of 20 
percent, effective February 27, 2001.  It is not clear 
whether the veteran is disagreeing with the rating, the 
effective date or both.  The RO should clarify the nature of 
the veteran's disagreement, readjudicate the claim and send 
any appropriate SOC.  See Manlincon; Dingess/Hartman.  

Item Z is Hepatitis B.  The March 2004 rating decision 
granted service connection for Hepatitis B with a rating of 
10 percent, effective January 29, 1997.  It is not clear 
whether the veteran is disagreeing with the rating, the 
effective date or both.  The RO should clarify the nature of 
the veteran's disagreement, readjudicate the claim and send 
any appropriate SOC.  See Manlincon; Dingess/Hartman.  

The March 2004 rating decision granted a 40 percent 
evaluation for the service-connected right lower extremity 
wound residuals, effective April 29, 1996.  This, in effect, 
continued the denial of a rating in excess of 30 percent 
prior to that date.  Therefore, the Board must consider both 
the possibility of assigning a rating in excess of 30 percent 
before April 29, 1996 and of assigning a rating in excess of 
40 percent on and after April 29, 1996.  

In February 2004, diagnostic procedures disclosed coronary 
artery lesions.  Angioplasty and stent placement were 
performed.  Whether this is related to a service-connected 
disability, such as diabetes mellitus or hypertension, has 
yet to be adjudicated.  A July 2004 rating decision indicates 
that the adjudication of a cardiac condition is being 
deferred.  Consequently, the matter is not before the Board 
at this time.  

The veteran has made numerous assertions of clear and 
unmistakable error (CUE).  In a letter dated in June 2005, 
the RO told the veteran what was required for a valid claim 
of CUE and asked him to clarify exactly which decisions he 
felt were CUE.  The veteran has subsequently submitted 
correspondence asserting CUE in various actions during the 
processing of the current claims.  Since these claims are 
currently on appeal, in order to prevail, the veteran need 
only to show that the evidence for and against his claims is 
in approximate balance, he need not show CUE, which is a 
higher burden of proof.  This higher burden of proof, CUE, is 
required in order to change a previous final decision, and 
receive benefits from the effective date of that decision.  
The Board's review does not disclose the required information 
for a CUE claim.  More importantly, the Board's review shows 
that a CUE claim has not been developed for appellate review 
by the Board, so CUE will not be further discussed herein.  

The issues of entitlement to a compensable rating for gout, 
entitlement to service connection for myopia of the right 
eye, myopic astigmatism of the left eye, gastritis, a 
psychophysiological gastrointestinal reaction; entitlement to 
a total disability rating based on individual 
unemployability; entitlement to an effective date earlier 
than November 2, 2000, for a combined schedular 100 percent 
rating; and issues to be clarified, pertaining to post-
traumatic stress disorder (PTSD), Type 2 Diabetes, and 
Hepatitis B; are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  As of December 14, 1994, the service-connected shell 
fragment wound of the right leg with partial paralysis is 
manifested by foot drop consistent with complete paralysis of 
the external popliteal (common peroneal) nerve.  

2.  Prior to December 14, 1994, the service-connected shell 
fragment wound of the right leg with partial paralysis was 
manifested by no more than complete paralysis of the 
posterior tibial nerve or severe injury to muscle group XI.  

3.  The service-connected hypertension is manifested by a 
need for medication for control.  Diastolic pressure is not 
predominantly 110 or more and systolic pressure is not 
predominantly 200 or more.  

4.  The service-connected bilateral otitis media with 
cholesteatomy of the left ear and partial 
tympanomastoidectomy right ear is manifested by surgical 
residuals without suppuration or aural polyps in either ear.  

5.  Prior to January 18, 2005, the veteran manifested Level I 
hearing in the right ear and Levels II to VIII in the left 
ear.

6.  Since January 18, 2005, and no earlier, the veteran has 
manifested Level II hearing in the right ear and Level XI in 
the left ear.  


CONCLUSIONS OF LAW

1.  Prior to December 14, 1994, the criteria for a rating in 
excess of 30 percent for a shell fragment wound of the right 
leg with partial paralysis were not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5311, 8521, 8525 (2006).  

2.  As of December 14, 1994, the criteria for a rating of 40 
percent for a shell fragment wound of the right leg with 
partial paralysis were met and not exceeded.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5311, 8521, 8525 (2006).  

3.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 7101 (2006).  

4.  The criteria for a rating in excess of 10 percent for 
bilateral otitis media with cholesteatomy of the left ear and 
partial tympanomastoidectomy right ear have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 6200 (2006).  

5.  The criteria for a compensable evaluation for bilateral 
hearing loss, prior to January 18, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159(b), 3.321(b)(1), 3.385, 4.1-4.14, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2006).

6.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss, on and after January 18, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159(b), 3.321(b)(1), 3.385, 4.1-
4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2001, November 2001, October 
2003 and January 2005, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006).  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claims 
for increased ratings; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
at that time to submit any evidence in his possession that 
pertained to his claims.  Although this notice was delivered 
after the initial denial of the claims, the AOJ subsequently 
readjudicated each based on all the evidence in May 2005, 
without taint from prior adjudications.  Thus, the veteran 
was not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision. 

For the claims decided at this time, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The current claim was received 
in July 1992.  

In light of the time these claims have been open, the Board 
has considered the issues raised by the United States Court 
of Appeals for Veterans Claims (Court) in Fenderson v. West, 
12 Vet. App. 119 (1999) and whether staged ratings should be 
assigned.  Except for the shell fragment wound of the right 
lower extremity and hearing loss, for which the rating stages 
have been discussed below, the Board concludes that the 
conditions addressed have not significantly changed and 
uniform ratings are appropriate in this case. 

Shell Fragment Wound of the Right Leg with Partial Paralysis

The service medical records show that, in December 1967, the 
veteran sustained a fragment wound to the right lower 
extremity, mid-calf.  The fragment transected the right 
posterior tibial artery, nerve and vein.  He under went 
initial debridement with delayed primary closure of the wound 
in January 1968.  In March 1968, he underwent a neurolysis of 
the right posterior tibial nerve.  Physical examination, in 
March 1969, was essentially unrevealing except for a well 
healed incision on the right medial and posterior aspect of 
the calf.  He had severe weakness of plantar flexion 
involving the right foot as well as anesthesia on the 
posterior aspect of the leg and plantar aspect of his foot, 
and paralysis of plantar flexion of all toes.  A March 1969 
medical board report shows the veteran had severe incomplete 
paralysis of the posterior tibial nerve, lower right 
extremity secondary to his shell fragment wounds.  

An October 1969 rating decision granted service connection 
for wounds of the right leg with partial paralysis of the 
common peroneal and posterior tibial nerves, rated as 30 
percent disabling under diagnostic codes 5311-8525.  A March 
2004 rating decision granted a 40 percent evaluation for the 
service-connected right lower extremity wound residuals, 
under diagnostic code 8521, effective April 29, 1996.  

Injury to Muscle Group XI, the posterior and lateral crural 
muscles; the muscles of the calf, will be rated as 30 
percent disabling where severe, 20 percent disabling where 
moderately severe, 10 percent disabling where moderate and 
noncompensable where slight.  38 C.F.R. Part 4, Code 5311 
(2006).   

Incomplete paralysis of the posterior tibial nerve will be 
rated as 10 percent disabling where mild or moderate and as 
20 percent disabling where severe.  Complete paralysis of the 
posterior tibial nerve, with paralysis of all muscles of sole 
of foot, frequently with painful paralysis of a causalgic 
nature, such that toes cannot be flexed, adduction is 
weakened, and plantar flexion is impaired will be rated as 30 
percent disabling.  Neuritis and neuralgia of the posterior 
tibial nerve will be rated on the same basis.  38 C.F.R. 
Part 4, Codes 8525, 8625, 8725 (2006).  

Incomplete paralysis of the external popliteal (common 
peroneal) nerve will be rated as 10 percent disabling where 
mild, 20 percent disabling where moderate, and as 30 percent 
disabling where severe.  Complete paralysis of the external 
popliteal (common peroneal) nerve, with foot drop and slight 
droop of first phalanges of all toes, such that the foot 
cannot dorsiflex, extension (dorsal flexion) of proximal 
phalanges of toes is lost, abduction of foot is lost, 
adduction is weakened, and anesthesia covers entire dorsum of 
foot and toes will be rated as 40 percent disabling.  
Neuritis and neuralgia of the external popliteal (common 
peroneal) nerve will be rated on the same basis.  38 C.F.R. 
Part 4, Codes 8521, 8621, 8721 (2006).  

The veteran had a VA examination in March 1993.  He gave a 
history of sustaining a blast injury in Vietnam.  Wounds 
included a severe laceration secondary to a shrapnel wound to 
the posterior right calf.  He recalled 3 operations, 
including debridement and repair to the lower extremity.  He 
complained that he recently had increased fatigue and giving 
way of the right foot.  He walked with an antalgic gait on 
the right.  He had a significant claw or cock-up toe 
deformity on the right without push off of his lesser toes or 
great toe.  Rather, he pushed off with his metatarsal heads.  
The right lower leg had a well healed curved laceration to 
the posterior aspect of the right leg in approximately the 
region of the musculotendinous junction of the gastroc soleus 
complex.  The laceration measured 5 centimeters in length.  
Inspection of the mass of the gastroc soleus revealed it to 
be bulky.  It appeared that the gastroc soleus and the 
Achilles tendon were intact.  The right ankle had 10 degrees 
dorsiflexion and 40 degrees plantar flexion, as compared to 
20 degrees dorsiflexion and 40 degrees plantar flexion on the 
left.  Plantar flexion strength was rated as good.  There was 
fair strength on inversion and eversion, compared with good 
strength on the left.  He failed to demonstrate significant 
active plantar flexion of the great and lesser toes, 
demonstrating a loss of activity of the flexor digitorum 
longus of the lesser toes and the flexor hallucis longus of 
the great toe.  That resulted in a dynamic cock-up toe 
deformity on the right.  There was slightly limited, 
nontender hind foot motion on the right.  Hind foot motion 
revealed 5 degrees of varus and 5 degrees of valgus.  
Palpation did not reveal any neuroma formation or 
paresthesias.  The diagnosis was absence of active flexor 
digitorum longus and flexion hallucis longus tendons on the 
right, with associated cock-up toe deformity and altered gait 
pattern as a result.   

In February 1995, the veteran appeared before a hearing 
officer at the RO and testified of lower extremity symptoms 
including pain and loss of control of his toes, with loss of 
balance and occasional falls.  His leg was reported to be 
numb below the scar tissue with his heel being 
supersensitive.  He had difficulty with stairs, getting out 
of cars, and on snow.  

On the February 1995 VA neurologic examination, the veteran 
described the injury to his right lower leg as primarily 
causing numbness in the medial aspect and some tendency to 
right foot drop.  Examination disclosed deep tendon reflexes 
to be 2+ at the knees, with ankle jerks to be 1+ on the left 
and trace on the right.  There was a scar in the right 
gastrocnemius area that overlayed the sural nerve.  Strength 
in the foot was 4/5 in the extensor hallucis and intrinsic 
muscles of the toes, so there was a tendency to hammer toe on 
the right.  There was weakness of the gastrocnemius on the 
right.  

The report of the February 1995 VA joints examination shows 
the veteran complained of increasing pain and weakness in his 
right lower extremity.  He was ambulatory, using a molded 
ankle-foot orthosis on his right side, and had a somewhat 
antalgic gait pattern.  There was a well healed scar over the 
medial posterior aspect of the distal right leg.  It was very 
sensitive to touch throughout the area.  There was some 
localized muscle wasting as well.  There was diffuse minor 
swelling and redness of skin discoloration of the right foot, 
particularly the dorsum.  There was a pes cavus deformity of 
the foot.  There was slight diffuse muscle flabbiness, 
especially in the calf muscle on the right side.  There was 
no apparent limitation of active knee motion.  Muscle 
weakness was graded at 4/5 in ankle dorsiflexion and 1-2/5 in 
muscle strength of the extensor hallucis longus muscle and of 
forefoot plantar muscle strength.  Sensation to pinprick was 
very sensitive to the distal leg and foot, on the right side.  
Nerve conduction studies showed evidence of peripheral 
neuropathy involving the posterior tibial nerve and the 
tibial plantar sensation nerve.  The peroneal and sural 
sensory nerves were within normal limits.  The assessment was 
residuals from shell fragment wound in the right leg and 
peripheral neuropathy involving the posterior tibial nerve 
and sensory nerve in the right lower extremity.  The examiner 
noted that the veteran had been evaluated by the podiatry 
clinic on December 14, 1994 and there had been detailed 
information and an assessment was made of right foot drop.  

On the VA examination of his lower extremities, on April 29, 
1996, the veteran complained of increased pain in the ankle 
and calf, as well as right foot drop.  He ambulated with a 
slight gait impairment, using a molded foot orthosis on the 
right.  There was a surgical scar over the medial posterior 
aspect of the right leg, which was very sensitive to touch.  
There was slightly diffuse muscle flabbiness throughout the 
right leg.  The right ankle had tenderness throughout the 
medial and lateral malleoli, with hypertrophic change of the 
lateral and malleolar region, and his right foot was deformed 
with a high arch and hammer toes.  There was evidence of 
lateral ligament laxity in the right foot.  Painless active 
range of motion of the right ankle went to -10 degrees from a 
right angle with no minimal ankle dorsiflexion and 110 
degrees in plantar flexion.  Overall, there was only 10 
degrees of active movement in the right ankle.  There was 
marked muscle weakness of the dorsi and plantar flexors with 
2/5 in grade, including the extensor hallucis longus muscle.  
Sensation to pin prick was markedly diminished in the right 
foot and below the distal leg on the right side.  Nerve 
conduction studies disclosed peripheral neuropathy.  The 
assessment was residuals from history of shell fragment wound 
of the right leg; peripheral neuropathy involving the tibial 
nerves in the right lower extremity; chronic foot drop; and 
chronic pain in the right ankle joint with degenerative joint 
disease related in history to the shell fragment wound of the 
right leg.    

Social Security Administration records, beginning in 1997, 
essentially address disabilities not at issue here.  When the 
veteran was examined for the Social Security Administration, 
in April 2000, it was noted that he had chronic weakness in 
the right ankle area, secondary to his wound.  Examination 
disclosed difficulty with right leg push-off.  There was 
moderate restriction of flexion and extension and a hobbling 
gate.  On examination in May 2000, it was noted that the 
veteran wore a foot drop brace.  Knee jerks were 1-2/4 and 
symmetric.  The left ankle jerk was 1/4 and the right ankle 
jerk could not be tested.  

The report of the April 1999 VA joints examination shows the 
veteran complained of significant pain in the calf and sole 
of his foot.   The veteran had a brace that he often wore to 
work, although it irritated his foot and calf.  He walked 
with the right great toe in extension and was unable to relax 
the foot.  He had exquisite tenderness over the sole of the 
foot and the area where the shrapnel was removed.  That 
measured 5 by 16 centimeters in the mid-calf region.  There 
was no active dorsiflexion of the right foot.  There was no 
inversion or eversion.  He could not actively flex or extend 
his toes.  He had lessened antigravity function to plantar-
flex the right foot.  He had pain with knee extension, but 
was able to show 4/5 function of knee flexion and extension.  
There was no active range of ankle motion.  Passively, 
dorsiflexion went to 10 degrees and plantar flexion went to 
25 degrees.  There was significant pain and guarding with any 
tactile or touch stimulation over the sole of the foot or 
over the mid calf in the region of the surgery to have the 
shrapnel removed.  The scarred area was very tender.  It was 
concluded that the veteran had damage to the right common 
peroneal and posterior tibial nerves with no active 
dorsiflexion of the foot or inversion or eversion and limited 
plantar flexion of the right foot.  The muscle injury 
involved the gastrocnemius on the right in both medial and 
lateral aspects.  This resulted in an abnormal gait requiring 
the use of a brace.  It led to pain throughout the right 
lower extremity.  X-rays studies showed degenerative changes 
in the right knee and ankle.  

A VA X-ray study of the right leg, in April 1999, revealed no 
fracture or dislocation of the tibia or fibula.  The 
trabeculae and cortical margins were well defined.  There 
were no osteolytic or osteoblastic skeletal lesions.  The 
overlying soft tissues were normal.  The impression was a 
normal plain film examination of the right tibia and fibula.  

The veteran was seen at the VA prosthetics service in August 
1999.  He was observed to have a defect in the lower third of 
the right posterior calf.  There was right foot drop, with 
foot slap increased with ambulation.  The right foot also had 
hammer toes.  His right ankle lacked 10 degrees from neutral 
on plantar flexion.  The assessment was right foot drop due 
to shrapnel injury in 1967.  The veteran was fitted for an 
orthosis.  

In August 1999, the veteran had a VA consultation for left 
hip pain.  It was noted that sustained a fragment wound below 
the right knee.  He sometimes wore a polypropylene brace on 
his leg, but did not wear it that day, explaining that it 
caused irritation over the posterior calf, where there was 
scar tissue.  He reported ongoing pain due to the right leg 
nerve injury.  The examiner found evidence of foot drop on 
the right, particularly after 5 or 6 steps.  Reflexes in the 
lower extremities were 1-2+ and equal, bilaterally, with 
downgoing toes.  The examiner expressed the opinion that the 
service-connected lower extremity wound caused the foot drop 
and abnormal gait.  

VA clinical notes of February 2002 show that the veteran was 
seen at a VA clinic, in May 2001, for his service-connected 
shell fragment wound of the right leg with partial paralysis.  
There was a shrapnel wound to the right calf, with a scar 
measuring 5 by 16 centimeters, and there was exquisite 
tenderness to palpation.  The right leg had tibial nerve 
palsy related to the service-connected wound.  The palsy 
resulted in an abnormal gait and the use of a brace.  It was 
noted that the veteran walked with the right great toe in 
extension.  There was no active dorsiflexion of the right 
foot.  There was no inversion or eversion.  In the doctor's 
opinion, the fragment transected the right posterior tibial 
artery, nerve, and vein.  

In March 2004, the RO granted a 40 percent rating, effective 
April 29, 1996, for residuals of a shell fragment wound of 
the right leg with partial paralysis of the common peroneal 
and posterior tibial nerves and right foot drop.  The 
increased rating was based on complete paralysis manifested 
by foot drop.  The RO found that the April 29, 1996 VA 
examination was the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred.  

The report of the January 2005 VA examination shows the 
veteran complained of pain in his right leg, ankle and foot, 
with difficulty ambulating.  The claims folder was reviewed.  
Examination of the right leg revealed the skin to be intact, 
warm, dry, and pink in color.  Pedal pulses were 2+.  The 
toes of the right foot had a hammer toe condition.  The toes 
of the left foot were within normal limits.  The right ankle 
had a neutral position at 100 degrees with a slight amount of 
foot drop.  Active dorsiflexion and plantar flexion were 
zero.  The veteran was unable to move his ankle.  Passive 
range of motion testing with even a minimal amount of 
dorsiflexion or plantar flexion resulted in excruciating 
pain.  The right ankle was tender to the touch.  The veteran 
jumped with a minimal amount of very mild palpation on the 
medial aspect of the right lower extremity, from the knee to 
the ankle.  The right knee extended to the 0 degree position 
and had active flexion to 120 degrees and passive flexion to 
130 degrees, with a significant increase in pain, as 
exhibited by the veteran's reaction.  The skin on the right 
lower extremity was hypersensitive.  Deep tendon reflexes 
were 2+ and normal at the knees and ankles.  Repetitive 
movement increased pain, fatigability and weakness of all 
joints.  The examiner commented that the veteran's right leg 
condition had somewhat deteriorated since his March 2004 
examination in that he had a slight foot drop and a decrease 
in his range of motion.   

Conclusion

The current 40 percent rating for the veteran's right lower 
extremity wound residuals is based on a finding of foot drop.  
The RO granted the 40 percent rating effective the date of 
the April 29, 1996 VA examination.  However, the veteran was 
wearing a molded foot drop brace on that examination, so we 
know that a doctor saw him before that, found foot drop and 
prescribed a brace.  According to the February 1995 VA 
examination report, the earliest evidence of foot drop is 
found in a VA podiatry clinic note of December 14, 1994.  
Therefore, the Board finds that a 40 percent rating is 
warranted as of that date.  Consequently, the Board grants a 
40 percent rating for the service-connected right lower 
extremity wound residuals effective December 14, 1994.  

A rating in excess of 40 percent would require involvement of 
the sciatic nerve and there is no competent medical evidence 
of such involvement.  38 C.F.R. § 4.124a, Code 8520 (2006).  

It should be pointed out that since the nerves make the 
muscles function, there is significant overlap in nerve and 
muscle impairment.  The same manifestations cannot be 
compensated under different diagnostic codes.  38 C.F.R. 
§ 4.14 (2006).  Therefore, the disability can not be rated 
under both nerve and muscle codes.  Similarly, the nerve 
injury causes foot and toe deformities.  These can not be 
rated separately because the impact of the neurologic 
disorder on the feet is included in the rating for complete 
paralysis under the diagnostic code for the nerves.   VA uses 
the code which provides the highest rating.  

The Board does not find any basis for an additional rating.  
Some tenderness has been noted in the area of the surgical 
scar.  This is consistent with the neurologic deficits and 
does not reflect a painful scar ratable under 38 C.F.R. 
§ 4.118, Code 7804 (criteria effective prior to and as of 
August 30, 2002).  

Prior to December 14, 1994, the veteran was given the highest 
rating assignable for an injury to Muscle Group XI, the 
posterior and lateral crural muscles (the muscles of the 
calf) or for paralysis of the posterior tibial nerve, 30 
percent.  A higher rating would require involvement of 
another nerve.  That was not shown until December 14, 1994, 
when foot drop indicated involvement of the external 
popliteal nerve to the extent of complete paralysis 
warranting a 40 percent rating.  Thus, a rating in excess of 
30 percent is not warranted prior to December 14, 1994.  

The Board has carefully considered the statements of the 
veteran and his RO hearing testimony; however, the medical 
records provide a more probative source of evidence to 
determine whether the criteria for a higher rating have been 
met.  Here, the medical reports provide a preponderance of 
evidence which establishes that a rating in excess of 30 
percent was not warranted prior to December 14, 1994 and that 
a rating in excess of 40 percent has not been warranted since 
that time.  

Hypertension

Prior to January 12, 1998, hypertensive vascular disease 
(essential arterial hypertension) with diastolic pressure 
predominantly 100 or more was assigned a 10 percent 
evaluation.  The next higher rating, 20 percent, required 
diastolic pressure predominantly 110 or more, with definite 
symptoms.  A 40 percent rating required diastolic pressure 
predominantly 120 or more and moderately severe symptoms.  A 
60 percent rating required diastolic pressure predominantly 
130 or more, and severe symptoms.  Note 1: For the 40 percent 
and 60 percent ratings, there should be careful attention to 
diagnosis and repeated blood pressure readings.  Note 2: When 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997) (effective prior to January 12, 1998).  

Effective January 12, 1998, hypertension (also called 
hypertensive vascular disease) with diastolic pressure 
predominantly 100 or more, or with systolic pressure 
predominantly 160 or more, or if there is a history of 
diastolic pressure predominantly 100 or more that requires 
continuous medication for control, the disability will be 
rated at 10 percent.  The next higher rating, 20 percent, 
requires diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  A 40 percent 
rating requires diastolic pressure predominantly 120 or more.  
A 60 percent rating requires diastolic pressure predominantly 
130 or more.  38 C.F.R. § 4.101, Diagnostic Code 7101 (2006).  

The veteran's current 10 percent rating is supported under 
both old and new criteria by the need for continuous 
medication to control his blood pressure.  Under the criteria 
in effect prior to January 12, 1998, the next higher rating, 
20 percent, required diastolic pressure predominantly 110 or 
more, with definite symptoms.  Under the criteria effective 
January 12, 1998, a 20 percent rating requires diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  Review of the file shows that the 
veteran's blood pressures have not met either threshold 
requirement for a 20 percent rating.  

The veteran's claim for an increase was received in July 
1992.  Considering the provisions of 38 C.F.R. § 3.157, the 
Board has considered records of VA treatment during the 
preceding year.  VA clinical records show blood pressures of 
140/80 in June 1991, 160/104 in August 1991, 154/90 in 
September 1991, 140/100 in October 1991, 130/94 in December 
1991, 130/90 in January 1992, 148/80 in March 1992, 126/90 in 
May 1992, 130/90-80 in June 1992, and 140/90 in July 1992.  
An October 1992 VA clinical note shows the veteran reported 
that he had not taken any blood pressure medicine that week 
and had a blood pressure of 136/66.  

At his February 1995 RO hearing, the veteran testified of 
having diastolic blood pressure readings of 120.  

On VA hypertension examination, in February 1995, blood 
pressure readings were 142/80 sitting, 144/76 lying, and 
138/84 standing.  The diagnosis was hypertension, long 
standing, currently controlled on medication.  

The VA clinical records show blood pressures of 158/99 and 
152/90 in June 1996; 176/100, 163/101 and 159/106 in 
September 1996; 126/85 in October 1996; 138/72 in December 
1996; 151/98 in July 1997; 150/85 in January 1998; and 149/86 
in March 1998.  

On VA examination in June 1999, blood pressures were 180/104 
on the right and 100/104 on the left.  Later that month, 
blood pressure was 145/92.  In August 1999, the veteran had 
blood pressures of 153/94 and 154/92.  Later in August 1999, 
at a VA clinic, blood pressure was 140/74.  

In January 2000, VA clinical records showed the veteran was 
having difficulty controlling his blood pressure.  Readings 
were 180/104 on the right and 190/106 on the left.  
Medication was increased.  The February 2000 VA clinic notes 
show blood pressures of 164/96 and 152/90.  The veteran was 
seen at a VA clinic in March 2000, for hypertension follow-
up.  His blood pressure was described as well controlled.  In 
April 2000, blood pressures were 130/82, 134/81, 116/72, 
119/78, 112/86, 116/85, 119/75, and 125/85.  

When the veteran was examined for the Social Security 
Administration, in April 2000, his blood pressure was 162/90.  
In May 2000, blood pressure was 162/108.  

When the veteran was seen at the VA clinic, in July 2000, 
blood pressure was initially 180/110, with repeat readings of 
176/100 and 160/100.  About a week later, the reading was 
160/98.  In August 2000, the veteran was seen by VA for an 
arm injury.  Blood pressure was 213/105.  Repeated an hour 
later, after pain medications, blood pressure came down to 
159/90.  

When the veteran was seen at the VA clinic, in December 2000, 
blood pressure was 151/102.  In February 2001, his blood 
pressure was 140/80.  In March 2001, his blood pressure was 
said to be a little high, but it came down to 160/96.  

In December 2001, he ran out of medication after moving and 
had a blood pressure of 203/115 and 180/90 on recheck.  
Medication was provided and his blood pressure was 176/105 
approximately 10 days later.  Blood pressures were 134/90 and 
156/101 in January 2002.  

A service department clinic saw the veteran in February 2002.  
Initial blood pressure was 196/114 with a pulse of 65.  Pulse 
was regular.  After 15 minutes rest, blood pressure was 
155/95.  The assessment was hypertension.  An April 2003 VA 
clinical note shows blood pressure of 181/92 with a recheck 
at 180/90.  

Private hospital records show that the veteran was admitted 
for elective finger surgery in February 2002.  He was 
hypotensive, with a blood pressure of 66/38 and was 
transferred to the emergency room and received intravenous 
fluids, which stabilized his blood pressure and pulse.  A 
cardiology consultant felt that dehydration could be the 
cause of the hypotension.  On last check, the veteran's blood 
pressure was 89/70.  

A June 2004 VA clinical notes reflects blood pressures of 
125/78 in June 2004 and 132/82 in July 2004.  The July 2004 
assessment was hypertension in good control.  

A service department clinic reported blood pressures of 
92/65, 70/51, and 70/65 in July 2004.  

VA clinical notes reflect a blood pressure of 136/84 in 
October 2004 and 127/72 in December 2004.  

On VA examination in January 2005, the veteran's claims file 
was reviewed.  The veteran reported that his health was 
deteriorating, with multiple complaints.  He asserted that he 
had uncontrolled hypertension for many years, and that his 
home blood pressure readings were usually 165 to 170 over 100 
to 110.  He told of hospitalization in June 2004 for finger 
surgery, with blood pressures of 175/110 and 225/120 recorded 
during hospitalization.  He said that symptoms at that time 
included headaches, blurred vision, nausea and dizziness.  He 
further reported that he continued to experience those 
symptoms off and on.  On examination, blood pressure readings 
were 163/86 and 164/80 in the right arm, sitting, and 162/90 
in the left arm sitting.  His heart had a regular rate and 
rhythm at 80.  There was no murmur, S3 or S4.  

Conclusion

The blood pressure findings of the trained medical personnel 
are significantly more probative in measuring the veteran's 
hypertension than any readings the veteran may take at home.  
These readings clearly establish that while the veteran's 
blood pressure may not be controlled as much as desirable, 
and may have occasional flare-ups, it does not result in a 
diastolic blood pressure that is predominantly 110 or more or 
systolic pressure that is predominantly 200 or more.  
Therefore, the requirements for a higher rating are not met.  
The professional blood pressure readings form a preponderance 
of evidence in this case.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Bilateral Otitis Media with Cholesteatomy of the Left Ear and 
Partial Tympanomastoidectomy of the Right Ear

The service-connected bilateral otitis media with 
cholesteatomy of the left ear and partial 
tympanomastoidectomy of the right ear is currently rated as 
10 percent disabling under diagnostic code 6200.  That rating 
code provides a 10 percent rating for chronic suppurative 
otitis media, mastoiditis or cholesteatoma (or any 
combination) during suppuration, or with aural polyps.  
Suppuration is the formation of pus, the act of becoming 
converted into and discharging pus.  Dorland's Illustrated 
Medical Dictionary, 1610 (28th ed. 1994).  There are no 
criteria for a higher rating.  Hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull will be rated separately.  
38 C.F.R. § 4.87, Code 6200 (2006).  In this case, the 
veteran's hearing impairment, tinnitus, and vertigo are rated 
separately.  The hearing loss is discussed below.  The 
tinnitus has been assigned the maximum rating of 10 percent 
for that disability.  The vertigo has been assigned the 
maximum rating of 30 percent for that disability.  There is 
no competent evidence that the veteran has a compensable 
facial nerve paralysis or bone loss of the skull.  Therefore, 
the only basis for a higher rating would be to have active 
suppuration or aural polyps in both left and right ears.  

The veteran's claim for an increase was received in July 
1992.  Considering the provisions of 38 C.F.R. § 3.157, VA 
treatment records during the preceding year do not reflect 
suppuration from both ears.  

When the veteran was seen at the VA clinic, in May 1992, he 
complained of slight drainage from the left ear and hearing 
impairment on the right.  Examination disclosed a clean right 
mastoid cavity with an intact mobile tympanic membrane.  
There was some old exudate in the left mastoid cavity.  A 
ventilation tube in the tympanic membrane was still patent.  

The veteran was admitted to a VA medical center in July 1992.  
His ears showed a retracted and sclerotic tympanic membrane 
on the right.  The left tympanic membrane was dull and 
retracted, with two pinpoint perforations anteriorly and 
inferiorly.  There was some cloudy otorhea.  Otorhea is a 
discharge from the ear.  Dorland's Illustrated Medical 
Dictionary, 1205 (28th ed. 1994).  After one week on 
antibiotic therapy, there was no evidence of otorhea.  The 
final diagnosis was chronic otitis media with left serous 
labyrinthitis.  

The veteran was seen at the VA clinic for a consultation in 
August 1992.  He reported that his left otorhea had largely 
resolved.  Examination of the right ear disclosed effusion 
and a retracted tympanic membrane.  There was no discharge.  
In the left ear, there was a small amount of clear moisture, 
with no gross purulence.  

A September 1992 VA clinical note reflects complaints of 
feeling fluid and fullness in the ears.  Examination showed 
the right ear to be dry, although there was effusion and a 
retracted tympanic membrane.  The left ear had minimal 
discharge.  The assessment was a bilateral chronic otitis 
media.  When the veteran was seen a week later, the right ear 
had a serous effusion, while the left ear had no discharge.  
Again, assessment was a bilateral chronic otitis media.  In 
October 1992, there was a complaint of bilateral otalgia.  
Otalgia is pain in the ear, an earache.  Dorland's 
Illustrated Medical Dictionary, 1204 (28th ed. 1994).  On 
examination, there was tenderness over the left mastoid.  
There was no indication of suppuration.  

Service department hospital records show that the veteran was 
seen in December 1992 for complaints of constant dizziness, 
pain in both mastoid areas, nausea, vomiting and weight loss.  
He had severely retracted tympanic membranes with an opening 
on the right.  The assessment was chronic otitis media.  
Medication was recommended.  VA clinical notes reflect 
complaints of left mastoid tenderness.  The right ear had 
granulation tissue, air in the middle ear space, and no 
fluid.  The left ear had a clean canal wall and mastoid bowl.  
The tympanic membrane was mobile, although with fluid and 
tenderness to palpation over the left mastoid.  Magnetic 
resonance imaging disclosed surgical changes in the left 
mastoids and mild inflammatory changes in the right mastoids.  
When seen in January 1993, the veteran's tympanic membranes 
were erythematous and sclerotic.  There was no report of 
suppuration in December 1992 or January 1993.  However, in 
May 1993, there was a small amount of purulent material in 
the left ear.  The right ear had a retracted tympanic 
membrane with a patent tube in place.  There was no 
indication of right ear suppuration.  There were similar 
findings in June, September, October, and November 1993.  In 
December 1993, it was specified that there was no otorhea.  
In March 1994, the veteran complained of vertigo with 
positional changes.  Examination led to an impression of 
chronic otitis media.  There was no otorhea.  

A private physician at a university otolaryngology 
department, W. Y. A., Jr., M.D., reported seeing the veteran 
in March 1993.  Approximately 8 months earlier, he had 
developed an upper respiratory infection and flu syndrome, 
following which he developed chronic otalgia.  A tympanotomy 
tube placed on the right marginally relieved the otalgia on 
the right, but he had persistent left otalgia.  
Hospitalization in July and treatment with antibiotics 
resulted in some improvement, but the otalgia returned 
shortly thereafter.  Subsequent evaluations were discussed.  
Examination showed a canal wall down mastoid type procedure 
with a tympanotomy tube in place.  There was no evidence of 
infection.  On the left, the veteran had a canal wall down 
procedure, with no evidence of infection.  There was 
tenderness in the incision line at the superior aspect of the 
incision, post auricular.  The impression was chronic 
otalgia.  

There was a VA examination of the veteran's ears in April 
1993.  The veteran's history of ear symptoms and treatment, 
including surgery was reviewed.  Objectively, the right 
auricle was intact and the right external canal was clear 
without signs of infection.  The superior aspect of the 
medial canal was absent consistent with the previous 
atticotomy.  The tympanic membrane was intact, without 
perforation, except at the myringotomy site, where a tube was 
in place.  There was no discharge through the tube.  There 
was no tenderness or erythema over the mastoid.  There was no 
evidence of chronic infection or cholesteatoma.  The left 
auricle was intact with tenderness to palpation over in the 
post-auricular area, especially in the incision line.  The 
back wall of the external canal had been removed, consistent 
with a wall down procedure.  There was some whitish 
discoloration of the anterior aspect of the tympanic 
membrane.  The mastoid bowl was appropriately epithelialized 
without discharge or granulation tissue or sign of infection.  
The diagnosis was chronic otalgia.     

A May 1994 consultation report shows that the right tympanic 
membrane was intact.  A clean atticotomy cavity had a minor 
crust which was removed.  There was no evidence of infection.  
The left ear had a modified, radical mastoidectomy cavity 
with an intact anterior inferior tympanic membrane.  There 
did not appear to be any osicles.  Some accumulated 
epithelial debris was removed.  The cavity was clean and dry 
and nicely formed.  There was no evidence of significant 
infection.  The impression was bilateral chronic otitis 
media, status post surgical, condition stable.  

In October 1994, following an upper respiratory infection, 
the veteran had drainage from the left ear and diminished 
hearing on the right.  Examination revealed the right ear to 
have fluid in the middle ear space.  The epitympanum was 
clean but the drum was somewhat retracted.  The left ear 
showed slight moisture in the middle ear area.  The mastoid 
cavity was clean.  The impression was resolving otitis media 
with persistent serous otitis on the right.  A course of 
antibiotics was prescribed.  In November 1994, examination of 
the right ear showed the fluid level was no longer present.  
There was a minor crust in the epitympanum.  In December 
1994, the veteran returned due to profuse drainage from the 
left ear.  Examination disclosed an exudate.  The tympanic 
membrane had apparently recently ruptured.  The area was 
cleansed and the membrane lysed and cauterized.  The right 
ear showed a small amount of fluid in the middle ear space.  
The impression was a chronic infected left mastoid cavity and 
right serous otitis media.  

In February 1995, the veteran testified before a hearing 
officer at the RO.  He reported having been treated at a 
service department hospital because both ears were perforated 
and oozing, and he had an infection at the time.  He said 
that he had constant draining, so they put tubes in.  He told 
of being affected by periodic infections.  He also discussed 
his vertigo, which has been separately rated and is not at 
issue here.  

On the February 1995 VA ear examination, the veteran 
complained of increasing severity with tinnitus and marked 
difficulty in discrimination.  Examination revealed a well 
epithelialized right modified mastoid cavity.  There was a 
well healed left modified radical mastoid cavity, with some 
retained exudate present.  There was no evidence of active 
infection.  Other findings led to the impression that the 
veteran had a mixed type hearing loss, bilateral, 
predominantly sensorineural; bilateral modified radical 
mastoidectomies without evidence of active infection; and a 
sensorineural hearing loss which was quite severe and 
associated with tinnitus.  

The veteran's ears were examined at a VA clinic in July 1998.  
It was noted that he had bilateral, modified, radical mastoid 
cavities and had an episode of discharge from his left ear.  
Examination of the right ear revealed the tympanic membrane 
to be retracted with a small amount of fluid in the middle 
ear space.  The cavity was clean and dry.  The left ear had a 
small crust of dry exudate, which was removed.  No 
perforation or drainage was seen.  The remainder of the 
cavity was dry.  The impression was left otitis media, now 
resolved, and right serous otitis media.   

A VA clinical record, dated in December 1998 shows the 
veteran complained of fullness in both ears.  There had been 
no drainage.  Examination of the right ear showed the mastoid 
cavity to be clean and dry.  The tympanic membrane was 
retracted with fluid in the middle ear space.  The left 
tympanic membrane was scarred and retracted, with no fluid 
seen.  Minor epithelial debris was removed from the left 
mastoid cavity.  A right myringotomy and tube insertion were 
carried out.  

VA examination of the veteran's ears, in May 1999, showed the 
right auditory canal to be clear.  A large attic defect was 
lined with epithelium compatible with an old mastoid 
operation.  A ventilation tube was present in the tympanic 
membrane, which was otherwise intact.  The left auditory 
canal was clear.  There was a large attic defect compatible 
with mastoid surgery.  A ventilation tube was present in the 
tympanic membrane, which was otherwise intact.  There was no 
evidence of drainage from the left ear.  The impression was a 
mixed hearing loss, bilateral, with associated tinnitus and 
Eustachian tube dysfunction manifested by repeated episodes 
of serous otitis, bilateral, dating back to military service.  

On VA examination in June 1999, the left ear had a very small 
amount of drainage, which was flushed.  

In July 1999, the veteran was seen at a VA clinic for 
complaints of pain and purulent discharge from his right ear, 
of recent onset.  Examination confirmed purulent drainage 
covering the tympanic membrane.  It was cleansed.  The 
tympanostomy tube had extruded and was removed.  There was a 
1 millimeter perforation through which drainage was 
pulsating.  The left ear and cavity were clean and dry.  The 
impression was acute right otitis media.  Medication was 
recommended.  The veteran returned later that month and the 
right ear was found to be clean and dry.  The left ear had 
fluid in the middle ear space.  This was treated with a 
bilateral myringotomy and tube insertion.  

The veteran's ears were examined by VA in January 2000.  The 
veteran had last been seen in July 1999 when he had bilateral 
myringotomy tubes placed for chronic Eustachian tube 
dysfunction and chronic serous otitis media.  The myringotomy 
tube was in place on the left.  On the right, it was extruded 
and held within an epitympanic retraction pocket.  There was 
an obvious middle ear effusion.  A right tympanoplasty was 
performed with placement of a tube and suction of the middle 
ear effusion.  

When the veteran was examined for the Social Security 
Administration, in April 2000, he reported his mastoid 
surgery.  There were no current ear complaints or abnormal 
findings.  

In July 2000, the veteran reported to VA that he had 
experienced an episode of otitis media on the right side a 
month earlier and on the left side two months previous.  He 
was found to have bilaterally extruded tubes.  There was no 
middle ear infection.  There were chronic changes in the 
drums, which were retracted, bilaterally.  The impression was 
bilateral Eustachian tube dysfunction.  

A VA clinical note, dated in October 2000, shows the veteran 
was examined for ear complaints.  The right tympanic membrane 
was retracted posteriorly.  The left ear canal was widened 
and there was a mastoid bowl with moisture.  It was clean.  
The tympanic membrane was erythematous.  There may have been 
middle ear effusion.  The veteran was able to perform a 
valsalva maneuver on the left.  The impression was otitis 
media and symptoms of sinusitis.  

In January 2001, a VA surgeon examined the veteran's ears.  
There was a wide external auditory canal and myringoplasty on 
the right.  Superiorly, the tympanic membrane was extremely 
retracted around the osicular chain.  There was no evidence 
of effusion or debris on the tympanic membrane.  The left 
meatus was somewhat narrow, as was the canal.  There was a 
small mastoid bowl.  The tympanic membrane appeared to be 
intact and some wax was removed.  The veteran was able to 
perform the valsalva maneuver and there was no fluid seen in 
the middle ear space.  The surgeon concluded that the veteran 
no longer had an acute left otitis media.  He did have 
chronic otitis media and chronic Eustachian tube dysfunction.  

When the veteran was seen at the VA clinic, in March 2001, he 
complained of pain in both ears, associated with drainage.  
He also had cold symptoms.  Drainage from the left ear was 
noted and antibiotics were provided.   

VA clinical notes of June 2001 show the veteran complained of 
intermittent drainage from the left ear.  Examination of the 
left ear disclosed a large modified radical cavity.  The ear 
drum was intact.  There was no active disease.  Diagnoses 
were right modified radical mastoidectomy, small cavity; and 
left modified radical mastoidectomy, large cavity, no 
evidence of infection at this time.  The veteran was fitted 
for hearing aids in September 2001.  

Private hospital records show that the veteran was admitted 
for elective finger surgery, in February 2002.  Examination 
disclosed the left tympanic membrane to be erythematous with 
pus and the right tympanic membrane to be clear.  There was a 
diagnosis of otitis media.  

A VA consultation note shows that the veteran was seen in 
March 2002 and he gave a history of odiferous otorhea of the 
left ear for six weeks, with pain.  The right ear was said to 
drain, occasionally.  Examination showed both ear canals to 
be patent and drumheads were intact.  The impression was 
chronic otitis media, mastoiditis, and rule out 
cholesteotoma.  Medication was recommended.  A March 2002 
computerized tomography scan disclosed extensive postsurgical 
changes in the left middle ear, with probable disruption of 
the ossicular chain and retraction of the tympanum.  A small 
amount of soft tissue might represent a chronic serous 
otitis.  The possibility of a cholesteatoma could not be 
excluded.  Other impressions were evidence of chronic otitis 
externa, left; bilateral sclerosed mastoid air cells, 
consistent with old chronic mastoiditis; and no abnormal soft 
tissue within the right middle ear.  When the veteran was 
seen later that month, his ears looked markedly improved.  It 
was noted that the scan of the mastoid showed results of 
previous surgery and no definite evidence of active mastoid 
disease.  The veteran was instructed to discontinue ears 
drops but to use them again if drainage returned.   

When the veteran was seen at the VA clinic in February 2004, 
otoscopic examination was normal for both ears.  

Notes from a visit to a service department clinic, in July 
2004, reflect a complaint of bilateral ear pressure and being 
off balance.  There was a purulent discharge from both ears.  
The impression was bilateral otitis media.  Medication was 
provided.  The veteran returned about a week later, with 
complaints of continued ear pain.  Examination showed the 
anatomy of both ears was altered secondary to tympanic 
membrane reconstructive surgery.  The inner ear was open to 
the external auditory canal, bilaterally.  There was some 
erythema in the superior aspect of the central right external 
auditory canal.  There was no appreciable drainage.  The 
assessment was bilateral otalgia secondary to chronic 
condition.  

The report of the January 2005 VA examination of the 
veteran's ears shows that the veteran's history of ear 
surgery was reviewed.  He complained of persistent recurrent 
otorhea from both ears and recurring ear infections.  It was 
noted that the examiner had treated the veteran 8 times.  
Treatment usually consisted of cleaning the mastoid cavities 
and antibiotic eardrops.  It was noted that a 2002 X-ray 
study revealed evidence of surgery in both mastoid cavities, 
but no evidence of recurrent cholesteatoma.  Examination 
showed no swelling around the ear.  Neither ear had any 
secretion in it.  Both mastoid cavities appeared reasonably 
clean with no evidence of build up, skin or debris.  The 
remaining examination was within normal limits.  The examiner 
expressed the opinion that the veteran had problems with ear 
infections and cholesteatoma in the past.  At the time of the 
examination, there was no sign of infection.  

Conclusion

Although the veteran may have had symptoms requiring 
treatment of both ears, the recent inspections by trained 
medical professionals have shown that he does not currently 
have suppuration or aural polyps in both ears.  Therefore, a 
10 percent rating for each ear is not warranted.  Perforation 
of the tympanic membranes is noncompensable and does not 
warrant an additional rating.  38 C.F.R. § 4.87, Code 6211 
(2006).  The Board has carefully considered the veteran's ear 
complaints and the medical findings, but finds no basis for a 
higher or additional rating.  As previously noted, the 
hearing loss, tinnitus, and vertigo are separately rated.  
The medical reports here show that the other service-
connected ear surgery residuals do not approximate any 
applicable criteria for a higher or additional rating.  The 
medical reports form a preponderance of evidence against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz. 

Bilateral Hearing Loss, Rating and Effective Date

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
38 C.F.R. § 4.85(d); see also 52 FR 44118, Nov. 18, 1987.  
The rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, including 38 C.F.R. § 4.85 (2006).  

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997); Rhodan v. West, 12 Vet. App. 55, 57 
(1998); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
see also VAOPGCPREC 7-2003 (Nov. 19, 2003).  The Board also 
notes that the differences between the former criteria and 
the revised criteria are relatively minor; thus, the Board 
finds that the veteran has not been prejudiced by applying 
the new regulations in the first instance.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).  

On the authorized VA audiological evaluation, in August 1989, 
pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
Right
30
20
25
50
31
Left
35
40
75
105
64

Speech audiometry revealed speech recognition ability of 100 
percent correct on the right and 100 percent on the left.  
These audiologic results produce a numeric designation of 
"I" for the right ear and "II" for the left ear.  When 
this numeric designation is applied to the rating criteria, 
the result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2006).  

On the authorized VA audiological evaluation, in February 
1990, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
65
50
60
80
64
Left
35
35
65
95
58

Speech audiometry revealed speech recognition ability of 96 
percent correct on the right and 96 percent on the left.  
These audiologic results produce a numeric designation of 
"II" for the right ear and "II" for the left ear.  When 
this numeric designation is applied to the rating criteria, 
the result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2006).  

On the authorized VA audiological evaluation, in August 1992, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
55
25
40
60
45
Left
25
35
55
95
53

Speech audiometry revealed speech recognition ability of 100 
percent correct on the right and 88 percent on the left.  
These audiologic results produce a numeric designation of 
"I" for the right ear and "II" for the left ear.  When 
this numeric designation is applied to the rating criteria, 
the result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2006).  

On the authorized VA audiological evaluation, in September 
1992, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
40
35
45
65
46
Left
35
45
75
105
65

Speech audiometry revealed speech recognition ability of 96 
percent correct on the right and 92 percent on the left.  
These audiologic results produce a numeric designation of 
"I" for the right ear and "II" for the left ear.  When 
this numeric designation is applied to the rating criteria, 
the result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2006).  

Audiometric evaluation at a service department hospital, in 
January 1993, showed pure tone thresholds, in decibels, were 
as follows:




HERTZ



1000
2000
3000
4000
Average
Right
40
30
45
65
45
Left
40
40
75
95
63

Speech audiometry revealed speech recognition ability of 100 
percent correct on the right and 100 percent on the left.  
These audiologic results produce a numeric designation of 
"I" for the right ear and "II" for the left ear.  When 
this numeric designation is applied to the rating criteria, 
the result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2006).  

On the authorized VA audiological evaluation, in March 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
20
20
25
55
30
Left
30
35
60
90
54

Speech audiometry revealed speech recognition ability of 94 
percent correct on the right and 94 percent on the left.  
These audiologic results produce a numeric designation of 
"I" for the right ear and "I" for the left ear.  When this 
numeric designation is applied to the rating criteria, the 
result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2006).  

On service department audiological evaluation, in September 
1993, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
25
25
40
60
38
Left
35
40
80
100
64

Speech audiometry revealed speech recognition ability of 100 
percent correct on the right and 100 percent on the left.  
These audiologic results produce a numeric designation of 
"I" for the right ear and "II" for the left ear.  When 
this numeric designation is applied to the rating criteria, 
the result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2006).  

On the service department audiological evaluation, in March 
1994, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Average
Right
30
25
40
60
39
Left
50
40
60
80
58

Speech audiometry revealed speech recognition ability of 100 
percent correct on the right and 100 percent on the left.  
These audiologic results produce a numeric designation of 
"I" for the right ear and "II" for the left ear.  When 
this numeric designation is applied to the rating criteria, 
the result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2006).  

On the authorized VA audiological evaluation, in April 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
25
25
30
55
34
Left
40
55
70
100
66

Speech audiometry revealed speech recognition ability of 94 
percent correct on the right and 90 percent on the left.  
These audiologic results produce a numeric designation of 
"I" for the right ear and "III" for the left ear.  When 
this numeric designation is applied to the rating criteria, 
the result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2006).  

On the authorized VA audiological evaluation, in February 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
45
35
40
65
46
Left
50
60
70
105
71

Speech audiometry revealed speech recognition ability of 96 
percent correct on the right and 88 percent on the left.  
These audiologic results produce a numeric designation of 
"I" for the right ear and "III" for the left ear.  When 
this numeric designation is applied to the rating criteria, 
the result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2006).  

On the authorized VA audiological evaluation, in April 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
30
25
35
60
38
Left
60
55
80
105
75

Speech audiometry revealed speech recognition ability of 96 
percent correct on the right and 88 percent on the left.  
These audiologic results produce a numeric designation of 
"I" for the right ear and "III" for the left ear.  When 
this numeric designation is applied to the rating criteria, 
the result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2006).  

38 C.F.R. § 4.86 provides that when the puretone threshold at 
each of the four specified frequencies is 55 decibels or 
more, Table VIa may be used if it results in a higher 
numeral.  Since the pure tone thresholds for the left ear in 
April 1999 were all 55 decibels or more, Table VIa may be 
used.  It results in a numeric designation of "VI."  When 
this numeric designation is applied to the rating criteria, 
the result is still a noncompensable rating.  38 C.F.R. 
Part 4, including §§ 4.85, 4.86 and Code 6100 (2006).

On the authorized VA audiological evaluation, in July 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
45
30
35
65
44
Left
65
75
90
115
86

Speech audiometry revealed speech recognition ability of 100 
percent correct on the right and 88 percent on the left.  
These audiologic results produce a numeric designation of 
"I" for the right ear and "IV" for the left ear.  When 
this numeric designation is applied to the rating criteria, 
the result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2006).  The provisions of 
Section 4.86 have again been considered.  Here, they result 
in a numeric designation of "VIII" for the left ear, but 
with a numeric designation of "I" for the right ear, the 
combination is still noncompensable.  

A VA clinical note dated in February 2002 was based on a 
visit in July 2001.  The audiologist expressed the opinion 
that the veteran had a moderate to severe hearing loss in the 
right ear and a severe to profound hearing loss in the left 
ear.  

On the authorized VA audiological evaluation, in February 
2004, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
45
25
35
60
41
Left
65
50
70
100
71

Speech audiometry revealed speech recognition ability of 92 
percent correct on the right and 92 percent on the left.  
These audiologic results produce a numeric designation of 
"I" for the right ear and "II" for the left ear.  When 
this numeric designation is applied to the rating criteria, 
the result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2006).  

The veteran had a VA examination on January 18, 2005 with 
audiometric testing the next day.  On the authorized VA 
audiological evaluation, on January 19, 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
55
50
55
70
58
Left
75
85
95
110
91

Speech audiometry revealed speech recognition ability of 96 
percent correct on the right and 92 percent on the left.  
These audiologic results produce a numeric designation of 
"II" for the right ear and "III" for the left ear.  When 
this numeric designation is applied to the rating criteria, 
the result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2006).  Since the pure tone 
thresholds for the left ear are all 55 decibels or more, 
Table VIa may be used.  It results in a numeric designation 
of "IX."  When this numeric designation is applied to the 
rating criteria, and the numeric designation of "II" for 
the right ear, the result is a 10 percent rating.  38 C.F.R. 
Part 4, including §§ 4.85, 4.86 and Code 6100 (2006).

Conclusion

While the veteran may feel that his service-connected hearing 
loss warrants a higher evaluation, the objective test results 
by trained medical personnel using audiology equipment 
provide significantly more probative evidence to determine 
whether the criteria for a higher rating have been met.  The 
Court has noted that the assignment of disability ratings for 
hearing impairment are derived at by a mechanical application 
of the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Thus, the audiometric findings in this 
case establish that after a long history of consistently 
noncompensable findings, as of January 19, 2005, the 
veteran's hearing has deteriorated to the point that a 10 
percent rating is warranted.  There is no competent evidence 
that a higher rating is warranted or that the 10 percent 
evaluation is warranted at an earlier date.  See Fenderson.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In fact, the 
veteran has been found to be 100 percent disabled under the 
regular standards.  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disabilities evaluated here have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 30 percent for a shell 
fragment wound of the right leg with partial paralysis, prior 
to December 14, 1994, is denied.  

A disability rating of 40 percent for a shell fragment wound 
of the right leg with partial paralysis, is granted, 
effective December 14, 1994, subject to the laws and 
regulations governing the payment of monetary awards.  

A disability rating in excess of 40 percent for a shell 
fragment wound of the right leg with partial paralysis, is 
denied.  

A disability rating in excess of 10 percent for hypertension, 
is denied.  

A disability rating in excess of 10 percent for bilateral 
otitis media with cholesteatomy of the left ear and partial 
tympanomastoidectomy right ear is denied.  

A disability rating in excess of 10 percent for a bilateral 
hearing loss, is denied.  

An effective date earlier than January 18, 2005, for the 
assignment of a 10 percent disability rating for bilateral 
hearing loss, is denied.  


REMAND

Gout may be rated under diagnostic code 5002 and assigned a 
10 percent rating for each major joint or group of minor 
joints affected by limitation of motion.  38 C.F.R. § 4.71a, 
Code 5017 (2006).  The veteran asserts that gout affects his 
right ankle, right foot, all toes, both hands, both arms, 
both feet and both legs.  On examination, in January 2005, 
the examiner noted that repetitive movement increased pain, 
fatigability and weakness in all joints examined.  However, 
it appears that not all joints complained about were 
examined.  Further, review of the laboratory studies caused 
the examiner to question the diagnosis and the foot X-rays 
were interpreted as ruling out gout.  Under these 
circumstances, further examination is desirable to determine 
which joints have limitation of motion due to gout.  

The Court has held that where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case (SOC), the issue must be remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board must broadly construe the veteran's correspondence.  
Thus, for the reasons discussed in the introduction above, 
the Board construes items listed in the veteran's June 2004 
response as a notice of disagreement with the March 2004 
rating decision.  It must be noted that the veteran has 
continued to pursue these claims, mentioning them as recently 
as a October 2006 letter addressed to the Board Chairman.  

The Board's previous remand, in March 2001, resulted in a 
March 2004 rating decision that granted service connection 
for PTSD, diabetes and hepatitis B.  The veteran's June 2004 
response continued to assert these claims.  It is not clear 
whether the veteran is disagreeing with any aspect of the 
grant, such as the rating, the effective date, or both.  The 
RO should clarify the nature of the veteran's disagreement, 
readjudicate the claim and send any appropriate SOC.  See 
Manlincon; Dingess/Hartman.  Further, the notice requirements 
discussed by the Court in Dinginess/Hartman were provided to 
the veteran when he was notified that his hearing was 
scheduled.  It would be appropriate to again provide him with 
this information in light of his disagreement with the grants 
of service connection for PTSD, diabetes, and hepatitis B.   

Accordingly, the issues of entitlement to a compensable 
rating for gout, entitlement to service connection for myopia 
of the right eye, myopic astigmatism of the left eye, 
gastritis, a psychophysiological gastrointestinal reaction; 
entitlement to a total disability rating based on individual 
unemployability; entitlement to an effective date earlier 
than November 2, 2000, for a combined schedular 100 percent 
rating; and issues to be clarified, pertaining to post-
traumatic stress disorder (PTSD), Type 2 Diabetes, and 
Hepatitis B; are REMANDED for the following action:  

1.  For the veteran's claims of service 
connection for PTSD, diabetes, and 
hepatitis B, provide him with the 
notice as to ratings and effective 
dates, as discussed by the Court in 
Dinginess/Hartman; and ask the veteran 
whether he is disagreeing with the 
rating, the effective date or both.  

2.  The veteran should be scheduled for 
an orthopedic examination.  The claims 
folder should be made available to the 
examiner for review.  Any X-ray studies 
or other tests or studies necessary to 
respond to the following questions 
should be done.  The examiner should 
provide a complete explanation in 
response to the following questions.  
a.  List all joints that, at least as 
likely as not (a 50 percent or greater 
probability) have limitation of motion 
due to gout.  For each such joint, the 
examiner should explain the evidence 
that shows that gout causes limitation 
of motion.  The extent of all 
limitations of motion should be 
measured.  
b.  List all joints affected by gout 
that, at least as likely as not, do not 
have a limitation of motion.  
c.  If the current findings do not 
support a diagnosis of gout, the 
examiner should explain why.  

3.  Readjudicate the issues of 
entitlement to service connection for 
myopia of the right eye, myopic 
astigmatism of the left eye, gastritis, 
a psychophysiological gastrointestinal 
reaction; entitlement to a total 
disability rating based on individual 
unemployability; entitlement to an 
effective date earlier than November 2, 
2000, for a combined schedular 100 
percent rating; and issues to be 
clarified, pertaining to post-traumatic 
stress disorder (PTSD), type 2 
diabetes, and hepatitis B.  For any 
determination that remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  The appellant 
and his representative should be 
afforded the applicable time period in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


